Citation Nr: 0212346	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-15 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye conjunctival hemorrhage.  

2.  Entitlement to service connection for low hyperopia with 
presbyopia.  

3.  Entitlement to service connection for fibrotic tissue of 
the left ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 RO rating decision, which, 
in pertinent part, denied the benefits sought on appeal.  

A November 2001 RO rating decision granted service connection 
for dysthymia, claimed as depression and anxiety, assigned a 
30 percent evaluation, and notified the veteran that this was 
being considered a full grant of this issue on appeal.  The 
veteran did not express disagreement, and the matter is not 
before the Board. 

Additionally, in April 2002, the veteran's sworn testimony 
was obtained at a Video Conference hearing at the RO 
conducted by the undersigned Member of the Board in 
Washington, D.C. (Board Video hearing)  At that time, the 
veteran withdrew a claim for an evaluation in excess of a 10 
percent rating for service-connected tinnitus.  Also at that 
time the veteran and his representative agreed that the 
issues on appeal are limited to those characterized on the 
front page of this Board decision.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims, obtained all 
relevant and available evidence identified by the veteran, 
and provided him appropriate VA medical examinations, all in 
an effort to assist him in substantiating his claims for VA 
compensation benefits.  

2.  No head or left ear injury is shown in service other than 
a right eye injury in September 1965; post-service medical 
evidence shows the veteran sustained an injury to the head in 
July 1987, many years after his separation from service.  

3.  A September 1965 right eye injury, which caused a 
"slight" sub-conjunctival hemorrhage, is shown to have been 
no more than acute, transitory and resolved, with no residual 
disability upon separation from service in 1967; current 
residuals of an inservice right eye injury are not shown by 
any medical evidence of record, including on skull series 
radiologic study.  

4.  Low hyperopia with presbyopia is not shown in service, 
and the medical evidence does not show that low hyperopia 
with presbyopia is related to his prior military service or 
inservice right eye injury.  

5.  Current left ear fibrotic tissue and nontender scar are 
not shown in service, and the medical evidence does not show 
that the veteran currently has a left ear fibrotic tissue or 
scar which may be related to service or an incident therein.  


CONCLUSIONS OF LAW

1.  Current residuals of a right eye sub-conjunctival 
hemorrhage and low hyperopia with presbyopia were not 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 
(2001).  

2.  A left ear fibrotic tissue and nontender scar, claimed as 
residuals of an inservice head injury, were not incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
issues addressed on appeal.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001)(to be codified at 
38 C.F.R. § 3.159)(VCAA).  That is, the veteran was provided 
adequate VA examinations, in most cases a multiple of times 
for each disorder or claimed disorder: an examination of 
auditory acuity was obtained in November 1998, an 
ophthalmologic examination of the eyes was obtained in 
December 1998, at which time a VA general medical examination 
was also performed.  Additionally, the veteran continues to 
receive VA care and evaluation, including eye examinations in 
December 2000, and in June and August, 2001, and each 
evaluation includes a medical statement as to etiology of 
diagnosis.  Moreover, in May 2000, the veteran was afforded a 
skull series radiologic study to determine if there was any 
current residual of a claimed head injury which was not 
otherwise shown by the service medical records.  The study 
was negative, but might have uncovered medical evidence 
potentially supportive of his claim on appeal.  Additional 
medical opinion evidence would be duplicative of evidence 
already of record.  VA has met its duty to assist.  

VA has also met VCAA's notice requirements: A June 2000 
statement of the case (SOC) and November 2001 supplemental 
statement of the case (SSOC) clearly explain why the evidence 
submitted to date did not support the claims on appeal.  
Additionally, all identified VA and private treatment records 
have been obtained, including those from the VA medical 
center in Huntington, West Virginia.  Private treatment 
records of July 1987 were obtained and particularly 
noteworthy and pertinent to the appeal.  In April 2002 the 
veteran was provided a Board Video Conference hearing, at 
which time his sworn testimony was obtained with regard to 
each of his claims on appeal.  At that time additional 
medical evidence was received, although not pertinent to any 
claim on appeal.  This medical evidence is not pertinent to 
any claim on appeal because each refers to back disorders.  
Finally, neither the veteran nor his representative has 
indicated that any additional, available and pertinent VA or 
private treatment records exist, other than those already 
obtained.  Thus the above development and communications 
indicate that both  the duty to assist and notice provisions 
of VCAA have been met or exceeded in this case.  Notice of 
VCAA was issued to the veteran in February 2002.  Further 
development would serve no useful purpose.  


Service Connection

Service connection may be established for a chronic disability 
resulting from an injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 5103A, 
5107, 7104 (West 1991 &Supp. 2001).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §§ 3.102, 3.303(d)(2001).  

However, for the showing of a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at that time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there is 
no requirement for evidentiary showing of continuity of 
symptomatology.  Rather, continuity of symptomatology is 
required only where the condition noted during service is not, 
in fact, then shown to be chronic, or where the diagnoses of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  


Facts and Analysis-Residuals of a Right Eye Injury (Claims 
1. and 2.)

The veteran asserts generally that he injured his right eye 
in service, and that he should be service connected for all 
current residuals of such injury, to include right low 
hyperopia, with presbyopia, bilateral cataracts, and a right 
conjunctival hemorrhage.  He also appears to assert that this 
right eye injury included a head injury, and that service 
connection is warranted for fibrotic tissue of the left ear 
as a residual of this head injury.  For the following reasons 
and bases, the Board finds that the evidence of record, 
particularly the service, VA and private medical evidence 
weighs against each of the veteran's claims on appeal.  

While the veteran's service medical records show a right eye 
injury in September, 1965, the service medical records show 
that the veteran did not seek treatment for two days, and 
when he did, residuals of the injury were considered slight, 
he reported no difficulty with vision-no symptoms at all 
other than the hemorrhage, he received no additional 
treatment, he made no further complaints for the remainder of 
his military career and for 20-years thereafter.  
Specifically, the service medical records show that upon 
initial examination of the injury on September 13, 1965, 
notation was made that the injury had occurred two days 
earlier.  The diagnosis was a "slight" sub-conjunctival 
hemorrhage, for which he was given ice packs for use on the 
right eye that evening.  He was instructed to return in the 
morning if the right eye hemorrhage progressed any; he 
apparently did not return.  The condition required no 
additional treatment for the almost two years remaining 
active duty.  

On physical examination in January 1967 for separation from 
service the veteran denied any eye trouble; he denied any 
color blindness; he denied wearing any eye glasses; and, he 
denied any significant interval medical history.  
Consistently with the veteran's negative complaints, the 
examiner found no eye, ear, or head abnormalities on 
examination.  The veteran's uncorrected distant bilateral 
vision was found to be "20/20."  

The post-service evidence includes several VA and private 
physicians who have treated or evaluated the veteran; not one 
has associated any current eye or ear pathology with the 
veteran's prior military service many years ago.  

Specifically, the post-service medical evidence of record 
shows treatment for right eye low hyperopia with presbyopia, 
as well as bilateral senile cataracts, from 1999-more than 
30-years after the veteran's "slight" eye injury and 
separation from service, without relation to such incident or 
service.  Moreover, there is no current medical evidence of 
any residual of the prior eye trauma, despite repeated 
examination.  See VA examination report and VA treatment 
records of December 1998.  To be clear, a VA examiner in 
December 1998 entered a medical opinion that there was no 
sign of any previous trauma on optometry examination.  A May 
2000 skull series radiologic study was negative for any 
evidence of a prior head injury.  

In December 1999, as pointed out by the veteran's 
representative, the veteran was diagnosed with compound 
hyperopic astigmatism, bilaterally, with presbyopia, and 
cortical and nuclear cataracts bilaterally.  The veteran was 
issued eye glasses.  However, no examiner associated these 
diagnoses with his prior military service of several decades 
earlier.  Moreover, the evidence shows that he was diagnosed 
with "senile" and "age-related" cataracts in a December 
2000 VA medical opinion statement, with note of the right eye 
being worse than left eye.  This diagnosis of senile and age-
related cataracts was repeated in June 2001.  In August 2001, 
the veteran's right senile cataract was extracted without 
significant sequelae.  No medical evidence is of record which 
links any current eye pathology to the veteran's prior 
military service or right eye injury therein.  


Facts and Analysis-Left Ear Disorders, Residuals of Head 
Injury (Claim 3.) 

Service medical records show no left ear injury and no head 
injury in service, as detailed above.  That is, while some 
treatment is shown for disorders not pertinent to the appeal, 
the veteran's service medical records are silent as to any 
injury to the left ear or head, other than the right eye 
injury in September 1965, as detailed above.  Of particular 
note is the January 1967 report of medical history-
personally  completed by the veteran, in which he denied any 
running ears, hearing loss, history of head injury, or 
periods of unconsciousness.  He did report ear, nose or 
throat trouble-however, his service medical records show 
that he was almost certainly referring to his long documented 
history of sore throats: he entered the service with a 
history of frequent tonsillitis and occasional sinusitis, 
with prior removal of his tonsils due to this, and he 
received treatment for this.  (The veteran indicated at entry 
into service that he had had tonsillectomy surgery prior to 
entry into the service; that he had been advised that his 
tonsils would or might damage his health; service medical 
records also show repeated treatment for sore throats in 
April 1964, October 1964, July 1965).  The service medical 
records do not indicate any left ear injury or left ear 
residual of a head injury.  

This conclusion is overwhelmingly supported by the post-
service medical evidence which demonstrates, without 
ambiguity, initial treatment in July 1987 for a head injury, 
as well as a prior medical history of back injuries sustained 
at his place of employment.  Employment medical records dated 
July 30, 1987 show that the veteran sustained an injury to 
the back of his neck when a piece of industrial equipment (a 
charger) fell and hit him behind the left ear.  He was found 
to have cervical and trapezius muscle spasm and tenderness to 
palpation.  However, no 
X-ray studies were taken.  The veteran was authorized to 
return to work on August 3, 1987.  

In conjunction with his instant claim of service connection 
for residuals of a head injury and left ear disorder, the 
veteran was afforded a VA general medical examination in 
December 1998.  At that time, he was found to have a 1.5 cm 
fibrotic region which was palpable under the skin above the 
left ear in the region of prior trauma.  The neck was supple 
on examination, no disorders of the face, head, neck or ears 
were noted other than the fibrotic tissue under the skin 
behind the left ear.  Chest x-rays were normal, as was a 
skull series radiologic study.  The pertinent diagnosis was 
closed head trauma in 1965, based on the veteran's reported 
history of an injury in service (without mention of a 
subsequent head injury in 1987), without loss of 
consciousness, and "no sequelae".  A May 2000 skull series 
was also found to be normal.  

The December 1998 VA examination report, which assumes the 
accuracy of the veteran's reported (but controverted) history 
of a head injury inservice, shows no current residual of any 
head injury, as does the skull series radiologic studies of 
record; thus, current residuals of any inservice head injury 
are not demonstrated.  

On VA evaluation in August 2001, the veteran was found to 
have a 4 cm. scar behind the left ear.  It was found to be 
linear, white and slightly raised, but nontender and not 
disfiguring.  The examiner noted that the scar could only be 
seen when the pinna was moved forward.  This nontender and 
nondisfiguring scar was not associated with the veteran's 
prior military service.  However, as demonstrated above, both 
the service medical records themselves, and the private 
medical evidence of July 1987, suggest that any current scar 
is of post-service origin.  In any event, no left ear or head 
injury is shown in service, the evidence of record shows no 
current left ear pathology or scar which has been associated 
with the veteran's prior military service, and both the 
service medical records and the private treatment records of 
July 1987 each and together, weigh against the claims on 
appeal.  


Additional and Final Considerations (All Claims)

The United States Court of Appeals for Veterans Claims 
(Court) has held that lay persons are not competent to offer 
medical opinions.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Thus, to the extent that the veteran's written contentions 
and sworn Video Conference testimony are offered for reasons 
which require medical knowledge under the Court's holding in 
Grottveit, this evidence fail to support the claims-
especially in light of the medical evidence which clearly 
weighs against the claim.  While the Court has found that lay 
statements can certainly provide eyewitness accounts of a 
veteran's visible symptoms, the capacity of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence which requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
veteran's statements and testimony to the effect that he 
believes his current bilateral presbyopia, right low 
hyperopia, bilateral cataracts, left ear scar and under skin 
fibrotic lesion, are related to his service, or the right eye 
injury in September 1965, his statements-which stand alone 
without any supporting medical evidence, attempt to advance a 
medical conclusion which is contradicted by the remaining 
evidence of record, including the service medical records, 
several VA examiners, of particular note the VA optometry 
examination in December 1998, May 2000 skull series, and 
private treatment records of July 1987.  The medical evidence 
shows age-related senile cataracts bilaterally, presbyopia, 
decreased vision, and right low hyperopia, as well as a left 
ear scar, with the private medical evidence showing a head 
injury in the area of the scar in July 1987.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that the preponderance of 
the evidence is against each of the claims on appeal, as set 
forth above, and, therefore, reasonable doubt is not for 
application.   


ORDER

Service connection is denied for residuals of a right eye 
conjunctival hemorrhage.  

Service connection is denied for low hyperopia with 
presbyopia.

Service connection is denied for fibrotic tissue of the left 
ear.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

